IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 50 MM 2015
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
FREDERICK ANDREW POSTIE,      :
                              :
              Petitioner      :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.